DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 5-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valerio (“Valerio ‘021”) (US 2011/0049021).
Valerio ‘021 (fig. 1-4) teaches a method for processing electronic and electrical device component scrap comprising:
 (re: claim 1 and certain elements of claim 3) a separation step of separating non-metal objects or metal objects from electronic and electrical device component scrap containing the metal objects and the non-metal objects using a sorter (para. 4, 9 teaching sorting and recycling of “e-waste”, wherein metal objects are separated using a dynamic sensor), the sorter comprising:

 wherein a fixed distance is provided between the metal objects adjacent to each other so as to prevent the non-metal objects between the metal objects from being erroneously detected, when detecting the metal objects in the electronic and electrical device component scrap by the metal sensor (fig. 4 showing fixed distance between metal objects; see also para. 48-49);
 (re: claim 5) wherein an opening/closing speed of the air valve is from 0.5 to 4 ms/cycles (para. 51); 
(re: claim 6)  wherein the electronic and electrical device component scrap has a characteristic particle diameter of from 4 to 70 mm (fig. 1 near 110; para. 22);
(re: claim 7)   removing powdery materials contained in the electronic and electrical device component scrap before detecting the metal objects in the electronic and electrical device component scrap by the metal sensor (fig. 1 near 101, 115);
(re: certain elements of claim 8) wherein the method comprising carrying out a magnetic force sorting process as a pre-processing of the metal sorting step before detecting the metal objects in the electronic and electrical device component scrap by the metal sensor (fig. 1 and 2 showing multiple stages near 120 or 205; para. 25-26); 
(re: certain elements of claim 9) wherein the magnetic force sorting process comprises magnetic force sorting processes in at least two stages (Id.);
 (re: claim 12) a step of processing the electronic and electrical device component scrap after separating the non-metals in a smelting step (para. 34).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Valerio (“Valerio ‘021”) (US 2011/0049021) in view of Valerio (“Valerio ‘994”)(US 7,674,994) and legal precedent.
Valerio ‘021 as set forth above teaches all that is claimed except for expressly teaching
 (re: claims 2, 3) wherein the fixed distance is larger than a length of a detection range for the metal sensor in a direction along a conveying direction of the electronic and electrical device component scrap;
 (re: claim 4) wherein the length of the detection range for the metal sensor is from 4 to 200 mm;
(re: certain elements of claim 8)  wherein the magnetic force sorting process is carried out such that a ratio of the number of the metal objects to the number of the non-metal objects to be introduced into the metal sorter is 2.0 or less;
Further, the feature of “a fixed distance is provided between the metal objects” (re: certain elements of claim 1) may be regarded as not taught above.
Valerio ‘994, however, expressly teaches that the sorting process can be optimized by configuring the metal sensor array element based on the size of the objects and the conveyor dimensions (fig. 1-9; col. 3-7 teaching that proper sensor configuration involves spacing detectors so that all metal pieces can be detected and that sensing is improved by ensuring that the objects are distributed with sufficient spacing and detector ranges, wherein detector .

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
November 9, 2021